I should like, on
behalf of my delegation and of the Government and the
people of the Republic of Mauritius, to congratulate
you, Sir, on your election as President of the General
Assembly at its sixtieth session. We are confident that
you will be able to discharge the responsibilities
entrusted to you. I want to assure you, as I did during
our meeting this morning, of my delegation’s fullest
cooperation during your tenure of office.
I would also like to convey my delegation’s
gratitude and appreciation to Mr. Jean Ping of Gabon
for the outstanding manner in which he conducted the
affairs of the General Assembly at its fifty-ninth
session. As Africans, we are proud of his exemplary
stewardship.
My delegation also wishes to express its
appreciation for the tireless and dedicated efforts of the
Secretary-General, Mr. Kofi Annan, in leading the
Organization in these challenging times.
The very first words of the United Nations
Charter — “We the peoples of the United Nations” —
are of overwhelming significance. They imply that
people should be the primary beneficiaries of every
resolution that we adopt and every programme that we
launch. As we engage in this debate, we should ask
ourselves whether we have, indeed, put the peoples at
the centre of all of our deliberations and activities.
Have we done enough to ensure that ordinary people,
men and women, young and old, benefit from all our
initiatives and actions, collective as well as individual?
Last Friday, by adopting the outcome document,
leaders of the world renewed their pledge to save
humanity from the scourge of war, fear, disease, famine
and poverty. The citizens of the world were witness to
the sober promises we made in it. They now wait, in
earnest, to see concrete results. We are therefore
required to muster the collective political will to
mobilize the necessary resources to fulfil those
pledges.
The wealthy and powerful North should assist the
less fortunate countries, which require assistance to
help propel them into the orbit of irreversible
sustainable social and economic growth. For its part,
the South must devote energy and show creativity as it
engages in a common effort to attain social
development and human security.
The spirit of teamwork and partnership which
resulted in the successful outcome of the United
Nations world summit should allow us to adopt a fresh
mindset that places the interests, security and welfare
of our peoples at the centre of our socio-economic
policies. That cannot be done without promoting
human rights and fundamental freedoms.
In our efforts to pursue people-centred
development, we must put a premium on tackling those
national and transnational issues that have a direct
impact on people’s welfare. Lifting peoples out of
abject poverty and endowing them with appropriate
means to lead productive lives is the best guarantee for
long-term sustained social stability, which, in turn, will
ensure prosperity and international peace. Poverty
reduction and eradication must therefore remain at the
core of all development efforts towards a just and
equitable order.
In keeping with our democratic tradition, just
three months ago, the people of my country voted,
overwhelmingly, for a change of Government.
Immediately upon assuming office, my Government
has formulated development strategies based on the
premise that economic and social policies must
subserve the primacy of the people, in particular the
poor. In fact, the fundamental principle of my
Government’s policy is putting the people first. My
Government believes that the fullest possible
participation of the people in the development process
is the best guarantee for the success of any growth
strategy.
The first set of social decisions taken by my
Government, with that in mind, has been to expand the
welfare State to cover free transportation for students
and the elderly as well as to restore old-age pensions
for all citizens. My Government's overriding objective
is ultimately to make the economy work for the people,
not to make the people work for the economy.
My delegation believes that assisting developing
countries through increased official development
assistance (ODA) is crucial; but it is only a palliative,
not a remedy. Aid without trade would be not only
unsustainable but, indeed, self-defeating. Trade is, and
will always remain, the recognized engine of economic
growth and development. Developing countries
continue to face impediments in their efforts to attain
sustained economic growth. Tariff and non-tariff
barriers in developed countries, combined with the
10

non-implementation of commitments undertaken with
respect to development financing and debt alleviation
for developing countries, further aggravate the
situation. We call on the international community to
demonstrate the political will necessary to ensure that
the Doha development round truly takes into account
those concerns so as to achieve a fair and equitable
global trading system for the benefits of our people.
My delegation welcomes the particular attention
given by the world summit to the special needs of
Africa. While many countries throughout the world
have made significant progress in lifting their people
out of poverty, for many others — mainly in
sub-Saharan Africa — poverty, hunger, illiteracy,
infectious diseases and the incidence of HIV/AIDS,
unemployment and environmental degradation
continue to take a heavy toll. My delegation therefore
appreciates the resolve of the international community
to address those issues and emphasizes the need for
timely implementation of the relevant measures.
Despite significant efforts that have resulted in
peace in several parts of Africa, the continent
continues to suffer from violent conflicts and
humanitarian crises. The plight of displaced people —
especially women and children — in those conflict
situations and in refugee camps needs to be urgently
addressed. My delegation wishes to underscore the
importance of enhanced measures to protect vulnerable
groups, especially women and children, during and
after armed conflicts.
In our own region, Mauritius continues to remain
actively engaged in the reconciliation process in the
Comoros. We are presently coordinating the
preparations to host a donor round table for the
Comoros later this year. The importance of the meeting
cannot be overstated. We urge the donor community to
contribute to this process for the benefit of the people
of the Comoros.
The situation in the Middle East is seeing some
tangible progress. We welcome the process of Israeli
disengagement from Gaza and the northern West Bank,
and we commend the efforts of the President of the
Palestinian Authority, Mahmoud Abbas, to find a
peaceful and lasting solution to the conflict. We urge
both the Israeli and the Palestinian peoples to continue
the much-needed confidence-building measures so as
to achieve a just and lasting peace.
With regard to Iraq, where innocent civilians are
falling victim to violence on a daily basis, it is
imperative that necessary support be provided to
ensure the creation of an environment in which the
Iraqi people can live in peace and security.
I spoke extensively on terrorism in the statement
I made on 15 September 2005 during the High-level
Plenary Meeting. I wish to reaffirm my country's
commitment to fully cooperate with the international
community to fight the scourge of terrorism, which has
a direct and indirect effect on the lives of ordinary and
innocent people.
At a time when there is a global consensus
regarding the need to build a more secure world, it is a
matter of the greatest regret that the 2005 Review
Conference of the Parties to the Treaty on the
Non-Proliferation of Nuclear Weapons failed to
achieve a conclusive outcome. The proliferation of
nuclear weapons poses a grave risk of fissile material
falling into the wrong hands. That eventuality is too
horrendous to contemplate. The devastation that could
be caused by so-called low-yield nuclear weapons is
unimaginable.
Mauritius advocates the eventual complete
elimination of all nuclear weapons on the basis of a
comprehensive and non-discriminatory disarmament
regime. To demonstrate once again its full commitment
to non-proliferation and to international peace and
security, Mauritius recently signed the Additional
Protocol of the International Atomic Energy Agency.
Mauritius welcomes the agreement reached in
June 2005 in New York on a politically binding
international instrument on the tracing of small arms
and light weapons, which will no doubt assist in
combating the illicit trade in such weapons. That
represents a significant step in ensuring that our
peoples live in a safer world.
As regards reform of the Security Council, I wish
to refer to my statement on 15 September 2005
outlining the position of Mauritius on that issue. We
have a unique opportunity for substantial reform; it
must not be squandered. It is imperative that Africa
and India, the world's largest democracies, should find
their rightful place in such reform. A reformed Security
Council should reflect the present geopolitical realities
to meet the aspirations of all our peoples.
11

The United Nations is a vital forum in which
States, large and small, wealthy and less fortunate, can
have their voices heard. It also provides a framework
for collective action on the basis of consensus
partnership and mutual understanding. I wish to
reiterate the appeal I made, as Chair of the Alliance of
Small Island States, to our friends and partners at the
special session on financing for development to
continue to assist the small island developing States in
their sustainable development efforts through the
proper and effective implementation of the Mauritius
Strategy.
Regional cooperation is an important means for
developing and strengthening the economies of
developing countries. To that end, we have made
modest but encouraging progress with respect to
regional integration. Mauritius pursues an active policy
of integration through subregional organizations such
as the Southern African Development Community, the
Common Market for Eastern and Southern Africa, the
Indian Ocean Commission and the Indian Ocean Rim-
Association for Regional Cooperation. While relations
with our traditional development and trade partners
continue to feature prominently in the foreign policy of
Mauritius, we intend to take vigorous steps towards the
development of strategic partnerships with member
States of the South Asian Association for Regional
Cooperation and of the Association of Southeast Asian
Nations, as well as with Latin American countries.
Allow me to reiterate before the Assembly our
legitimate sovereignty claim over the Chagos
Archipelago, including the island of Diego Garcia,
which was detached by the United Kingdom from the
territory of Mauritius prior to our independence, in
violation of General Assembly resolution 1514 (XV) of
1960 and resolution 2066 (XX)  of 1965. The people of
the Chagos Archipelago, who were evicted from the
islands, are still struggling for their right to return to
their birthplace. We reiterate our call to the United
Kingdom to pursue discussions with us for an early
settlement of this issue. Likewise, we  appeal to the
French Government to expedite the process of
resolving the issue of the sovereignty of Tromelin
through dialogue in the spirit of friendship and trust
that has always characterized our relationship.
(spoke in French)
Here, I should like to say a few words in French
to show my country’s attachment to and respect for
cultures and languages in all their diversity. Some of
those languages, including French, have been
bequeathed to us by history.
People have struggled throughout history to live
better, but humankind continues to suffer. That remains
true, unfortunately, for the developing countries, and
those of the African continent in particular. The dawn
of the third millennium has seen the expansion of
assistance projects, including the Millennium
Development Goals, to improve the fate of the weak
and impoverished. We are committed to reducing
extreme poverty and hunger by 2015.
The International Organization of la
Francophonie, as announced in November 2004 at its
tenth summit in Ouagadougou, is involved in that
global struggle. We need to reinvent ourselves, get off
the beaten track, and find new ways to attain our
objectives as soon as possible. In that respect, we
welcome the contribution of the French-speaking
family in that joint action.
(spoke in English)
From this very rostrum 37 years ago, when
Mauritius acceded to United Nations membership in
1968, Sir Seewoosagur Ramgoolam, then Prime
Minister and father of the Mauritian nation, firmly
advocated a secure, stable and just world:
“[M]en of goodwill are constantly trying to find a
formula by which the underprivileged can banish
inequality and fear and aspire to a place in the
sun.” (A/PV.1643, para. 100)
Today, those aspirations are more valid than ever
as the comity of nations engages in the quest for
freedom from want, freedom from fear and the freedom
to live in dignity. Providing mankind with those
freedoms remains the primary goal of the United
Nations.
In that spirit, I wish to announce that my
Government has made a commitment in the Clinton
Global Initiative to organizing an international
conference on poverty and development, which will be
results-oriented.
Today, as we celebrate the sixtieth year of its
existence, let us strive to become what we were always
meant to be — a truly representative body of “We the
peoples of the United Nations”, acting in defence of
their welfare and the advancement of their interests
12

above all else. That must remain our unflinching
objective, and Mauritius pledges to fully play its part
in that noble endeavour.